Exhibit 10.4

 

FIRST AMENDMENT TO

REVOLVING CREDIT AGREEMENT

 

First Amendment to Revolving Credit Agreement, dated as of February 1, 2004 (the
“First Amendment”), by and among LIFELINE SYSTEMS, INC., a Massachusetts
corporation (the “Borrower”), CITIZENS BANK OF MASSACHUSETTS and the other
lending institutions listed on Schedule 1 to the Credit Agreement (as
hereinafter defined) (the “Lenders”), amending certain provisions of the
Revolving Credit Agreement, dated as of August 28, 2002 (as amended and in
effect from time to time, the “Credit Agreement”) by and among the Borrower, the
Lenders and CITIZENS BANK OF MASSACHUSETTS, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) as more fully set forth
herein. Terms not otherwise defined herein which are defined in the Credit
Agreement shall have the same respective meanings herein as therein.

 

WHEREAS, the Borrower and the Lenders have agreed to modify certain terms and
conditions of the Credit Agreement as specifically set forth in this First
Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1. Amendment to §2 of the Credit Agreement. Section 2.2 of the Credit Agreement
is hereby amended by deleting the words “at the rate of one quarter of one
percent (1/4%) per annum” which appear in the first sentence of §2.2 and
substituting in place thereof the words “at the rate of one eighth of one
percent (1/8%) per annum”.

 

§2. Amendment to §9 of the Credit Agreement. Section 9.3(d) of the Credit
Agreement is hereby amended by deleting §9.3(d) in its entirety and restating it
as follows:

 

(d) Investments (i) made in accordance with the Borrower’s Investment Policy
Guidelines attached hereto as Exhibit 9.3, and (ii) existing on the date hereof
and listed on Schedule 9.3 hereto;

 

§3. Amendment to the Credit Agreement. The Credit Agreement is further amended
by adding Exhibit 9.3 to the Credit Agreement in substantially the form of
Exhibit 9.3 hereto.

 

§4. Conditions to Effectiveness. This First Amendment shall not become effective
until the Administrative Agent receives a counterpart of this First Amendment,
executed by the Borrower, the Guarantor and the Lenders.

 

§5. Representations and Warranties. The Borrower hereby repeats, on and as of
the date hereof, each of the representations and warranties made by the Borrower
in §7 of the Credit Agreement (except to the extent of changes resulting from
transactions contemplated or permitted by this First Amendment, the Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse,
and to the extent that such representations and warranties relate expressly to
an earlier date), provided, that all references therein to the Credit Agreement
shall refer to

 



--------------------------------------------------------------------------------

such Credit Agreement as amended hereby. In addition, the Borrower hereby
represents and warrants that the execution and delivery by the Borrower and each
of its Subsidiaries of this First Amendment and the performance by the Borrower
and each of its Subsidiaries of all of its agreements and obligations under the
Credit Agreement as amended hereby are within the corporate authority of the
Borrower and each such Subsidiary and have been duly authorized by all necessary
corporate or similar action on the part of the Borrower and each such
Subsidiary.

 

§6. Ratification, Etc. Except as expressly amended hereby, the Credit Agreement
and all documents, instruments and agreements related thereto, including, but
not limited to the Guaranty, are hereby ratified and confirmed in all respects
and shall continue in full force and effect. The Credit Agreement and this First
Amendment shall be read and construed as a single agreement. All references in
the Credit Agreement or any related agreement or instrument to the Credit
Agreement shall hereafter refer to the Credit Agreement as amended hereby.

 

§7. No Waiver. Nothing contained herein shall constitute a waiver of, impair or
otherwise affect any Obligations, any other obligation of the Borrower or any
rights of the Administrative Agent or the Lenders consequent thereon.

 

§8. Counterparts. This First Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

§9. Governing Law. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT
REFERENCE TO CONFLICT OF LAWS).

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as a
document under seal as of the date first above written.

 

LIFELINE SYSTEMS, INC.

By:

 

/s/ Mark Beucler

Title:

 

CFO

CITIZENS BANK OF MASSACHUSETTS

By:

 

/s/ Victoria P. Lazzell

Title:

 

VP

 



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTY

 

The undersigned guarantor (the “Guarantor”) hereby acknowledges and consents to
the foregoing First Amendment as of February 1, 2004, and agrees that the
Guaranty from the Guarantor dated as of August 28, 2002 in favor of the
Administrative Agent and the Lenders and all other Loan Documents to which the
Guarantor is a party remains in full force and effect, and the Guarantor
confirms and ratifies all of its obligations thereunder.

 

LIFELINE SYSTEMS SECURITIES CORPORATION

By:

 

/s/ Mark Beucler

   

Title: CFO

 